Exhibit 10.2

EXECUTION VERSION

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of this 4th day of December, 2009, (the
“Agreement”), by and among Linkage Technologies International Holdings Limited,
a company with limited liability organized under the laws of the Cayman Islands
(“Linkage”), Messrs. Edward Tian and James Ding (each individually an “AsiaInfo
Significant Shareholder” and collectively the “AsiaInfo Significant
Shareholders”). All capitalized terms used but not defined in this Agreement
shall have the meanings ascribed to them in the Business Combination Agreement
(as defined below).

WHEREAS, Linkage, which owns all of the outstanding share capital of Linkage
Technologies Investment Limited, a company with limited liability organized
under the laws of the British Virgin Islands (“Linkage BVI”), has agreed to sell
all such Linkage BVI shares to AsiaInfo Holdings, Inc., a Delaware corporation
(the “Company”), on the terms and conditions set forth in that certain Business
Combination Agreement dated as of December 4, 2009 (the “Business Combination
Agreement”), by and among the Company, Linkage, and the other parties thereto.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly and mutually acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. REPRESENTATIONS AND WARRANTIES

Each of the parties hereto, by their respective execution and delivery of this
Agreement, hereby represents and warrants to the other parties hereto that:

(a) such party has the full right, capacity and authority to enter into, deliver
and perform this Agreement;

(b) this Agreement has been duly executed and delivered by such party and is a
binding and enforceable obligation of such party, enforceable against such party
in accordance with the terms of this Agreement, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity); and

(c) the execution, delivery and performance of such party’s obligations under
this Agreement will not require such party to obtain the consent, waiver or
approval of any Person and will not violate, result in a breach of, or
constitute a default under any statute, regulation, agreement, judgment,
consent, or decree by which such party is bound.



--------------------------------------------------------------------------------

2. TRANSFER AND VOTING OF SHARES BY ASIAINFO SIGNIFICANT SHAREHOLDERS

(a) Each AsiaInfo Significant Shareholder agrees, with respect to all of the
shares of AsiaInfo Common Stock of which such AsiaInfo Significant Shareholder
is the record holder (or which such AsiaInfo Significant Shareholder otherwise
controls) (together with any additional shares of AsiaInfo Common Stock acquired
by such AsiaInfo Significant Shareholder after the date hereof, the “Subject
Shares”), that at all times during the period commencing with the execution and
delivery of this Agreement and until the Closing Date (or the earlier
termination of this Agreement in accordance with its terms) (the “Voting
Period”):

(i) such AsiaInfo Significant Shareholder shall not cause or permit any Transfer
of any of the Subject Shares to be effected; and

(ii) such AsiaInfo Significant Shareholder shall not deposit, or permit the
deposit of, any of Subject Shares in a voting trust, grant any proxy in respect
of any of such shares, or enter into any voting agreement or similar arrangement
or commitment in contravention of such AsiaInfo Significant Shareholder’s
obligations under this Agreement with respect to any of such shares.

For purposes of this Section 2, a Person shall be deemed to have effected a
“Transfer” of a security if such Person directly or indirectly sells, grants an
option or enters into a forward contract with respect to, pledges or transfers
or assigns such security to another Person; provided, however, that a “Transfer”
shall not be deemed to include any sales, transfers or assignments in connection
with the settlement of any options, forward contracts or pledges entered into by
such Person (x) prior to the date hereof or (y) following the date hereof if
such Person has retained the right to vote such security in accordance with
Sections 2(b) and 3 of this Agreement in connection with such options, forward
contracts or pledged shares. Notwithstanding the foregoing or anything to the
contrary set forth in this Agreement, each AsiaInfo Significant Shareholder may
Transfer any or all of the Subject Shares (i) by will, or by operation of law,
in which case this Agreement shall bind the transferee, (ii) in connection with
estate and charitable planning purposes, including Transfers to relatives,
trusts and charitable organizations, or (iii) to any other Person, so long as,
in the case of the foregoing clauses (ii) and (iii), the transferee, prior to
such Transfer, executes a counterpart of this Agreement (with such modifications
as Linkage may reasonably request solely to reflect such Transfer).

(b) At the AsiaInfo Stockholders’ Meeting (including every adjournment or
postponement thereof) each AsiaInfo Significant Shareholder covenants and agrees
to vote all of such AsiaInfo Significant Shareholder’s Subject Shares in the
following manner (or grant proxies that would cause such AsiaInfo Significant
Shareholder’s Subject Shares to be voted in the following manner):

(i) in favor of approval of the AsiaInfo Voting Proposal;

(ii) against approval of any proposal made in opposition to, or in competition
with, the AsiaInfo Voting Proposal; and



--------------------------------------------------------------------------------

(iii) against any other action that is intended, or would reasonably be expected
to, impede, interfere with, delay, postpone, discourage or adversely affect the
AsiaInfo Voting Proposal.

(c) At all times during the Voting Period, each AsiaInfo Significant Shareholder
agrees that he, she or it will not, directly or indirectly, through any
Representative or otherwise, take any action to solicit, initiate, seek,
encourage, respond to or support any inquiry, proposal or offer from, furnish
any information to, or participate in any negotiations with, any corporation,
partnership, person or other entity or group (other than Linkage) regarding any
AsiaInfo Acquisition Proposal. If an AsiaInfo Acquisition Proposal is received
by, or such information is requested from, such AsiaInfo Significant
Shareholder, such AsiaInfo Significant Shareholder shall promptly notify Linkage
of such fact and specify the information requested and the name of the person
making such proposal and/or requesting such information.

3. COVENANT TO VOTE

During the Voting Period, each AsiaInfo Significant Shareholder shall appear in
person or by proxy at any annual or special meeting of stockholders of the
Company for the purpose of obtaining a quorum and shall vote, and cause the
voting of, all of his, hers, or its Subject Shares entitled to vote at any such
meeting called for the purpose set forth in this Agreement. In addition, during
the Voting Period, each AsiaInfo Significant Shareholder shall appear in person
or by proxy at any annual or special meeting of stockholders of the Company for
the purpose of obtaining a quorum and shall vote, and cause the voting of, all
of his, hers, or its Subject Shares entitled to vote upon any other matter
submitted to a vote of stockholders of the Company in a manner so as to be
consistent and not in conflict with, and to implement, the terms of this
Agreement.

4. TERMINATION

This Agreement shall commence upon execution and continue in force and effect
until the earlier of the Closing Date and the termination of the Business
Combination Agreement. Upon the termination of this Agreement, except as
otherwise set forth herein, the restrictions and obligations set forth herein
shall terminate and be of no further effect.

5. GENERAL PROVISIONS

(a) Notices. Unless otherwise provided herein, all notices, requests, waivers
and other communications made pursuant to this Agreement will be in writing and
will be given in accordance with the notice provisions of the Business
Combination Agreement; provided, that notice shall be given to parties hereto
who are not parties to the Business Combination Agreement at the address or
facsimile number for such party set forth on the signature page hereto.

(b) Captions and Headings. The captions and headings used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.



--------------------------------------------------------------------------------

(c) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

(d) Entire Agreement. This Agreement, together with the Business Combination
Agreement, constitutes the entire agreement among the parties with respect to
the subject matter hereof and no party will be liable or bound to any other
party in any manner by any warranties, representations or covenants except as
specifically set forth herein.

(e) Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law and consistent with the terms of this Agreement.

(f) Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of New York.

(g) Specific Performance. The parties hereto agree that irreparable harm would
occur and that there will be no adequate remedy at law in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in
addition to any remedies that may be available hereunder or otherwise available
at law or in equity upon such nonperformance or breach, Linkage shall have the
right to seek injunctive relief to restrain a breach or threatened breach, or
otherwise to obtain specific performance, of any provision of this Agreement.
For purposes of such injunctive relief or specific performance, the AsiaInfo
Significant Shareholders consent to submit to the personal jurisdiction and
venue of any U.S. federal or State court located in New York County, in the
State of New York, and each of the AsiaInfo Significant Shareholders agrees that
it shall not attempt to deny or defeat such personal jurisdiction or venue by
motion or other request for leave from any such court.

(h) Action in Stockholder Capacity Only. No AsiaInfo Significant Shareholder
makes any agreement or understanding herein as a director or officer of the
Company. Each AsiaInfo Significant Shareholder is signing this Agreement solely
in such AsiaInfo Significant Shareholder’s capacity as a record holder and
beneficial owner, as applicable, of the Subject Shares, and nothing herein shall
limit or affect any actions taken in such AsiaInfo Significant Shareholder’s
capacity as an officer or director of the Company.

(i) Dispute Resolution. Except with respect to equitable relief as provided for
herein, any dispute, controversy or claim arising out of or relating to this
Agreement, or the interpretation, breach, termination or validity hereof, shall
be resolved through consultation. Such consultation shall begin immediately
after one party hereto has delivered to any other party hereto a written request
for such consultation. If within thirty (30) days following the date on which
such notice is given the dispute cannot be resolved, the dispute shall be
submitted to arbitration upon the request of any party to such dispute with
notice to the others.



--------------------------------------------------------------------------------

(1) The arbitration shall be conducted in Hong Kong under the auspices of the
Hong Kong International Arbitration Centre (the “HKIAC”). There shall be three
(3) arbitrators. Each opposing party to a dispute shall be entitled to appoint
one arbitrator, and the third arbitrator shall be jointly appointed by the
disputing parties or, failing such agreement by thirty (30) days after the
appointment by each party of its arbitrator, the HKIAC shall appoint the third
arbitrator.

(2) The arbitration proceedings shall be conducted in English. The arbitration
tribunal shall apply the UNCITRAL Arbitration Rules as administered by the HKIAC
at the time of the arbitration.

(3) The arbitrators shall decide any dispute submitted by the parties to the
arbitration strictly in accordance with the substantive laws of New York and
shall not apply any other substantive law.

(4) Each party hereto shall cooperate with the other in making full disclosure
of and providing complete access to all information and documents requested by
the others in connection with such arbitration proceedings, subject only to any
confidentiality obligations binding on such party.

(5) The award of the arbitration tribunal shall be final and binding upon the
disputing parties, and the prevailing party or parties may apply to a court of
competent jurisdiction for enforcement of such award.

(6) Any party shall be entitled to seek preliminary injunctive relief from any
court of competent jurisdiction pending the constitution of the arbitral
tribunal.

(j) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, or upon any breach or default
of any other party under this Agreement, will impair any such right, power or
remedy of such non-breaching or non-defaulting party nor will it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor will any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any provisions or conditions
of this Agreement, must be in writing and will be effective only to the extent
specifically set forth in such writing.

(k) Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument. Execution and delivery of this
Agreement by facsimile or other electronic transmission in .PDF format shall be
deemed due execution and delivery for all purposes.



--------------------------------------------------------------------------------

(l) Amendments. Any term of this Agreement may be amended only with the written
consent of the parties hereto.

(m) No Third Party Beneficiaries. This Agreement is made and entered into for
the sole protection and benefit of the parties hereto, their successors, assigns
and heirs, and no other person or entity shall have any right or action under
this Agreement.

[Signatures begin on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

ASIAINFO SIGNIFICANT SHAREHOLDERS:

/s/ Edward Tian

Edward Tian Address:  

 

 

 

Facsimile:  

 

/s/ James Ding

James Ding Address:  

 

 

 

Facsimile:  

 

[ASIAINFO SIGNIFICANT SHAREHOLDERS SIGNATURE PAGE

TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

LINKAGE TECHNOLOGIES

INTERNATIONAL HOLDINGS LIMITED

By:  

/s/ Libin Sun

For and on behalf of Linkage Technologies International Holdings Limited Name:  
Libin Sun Title:   Chairman and Chief Executive Officer

[LINKAGE SIGNATURE PAGE TO VOTING AGREEMENT]